This motion insists that until reversed by the Supreme Court, the decision in the Schleicher-Gatlin case is conclusive upon this court.
It will be noted that the opinion in that case was written by Judge Garrett, the present Chief Justice of the Court of Civil Appeals for the First District, who was then the presiding judge of the commission rendering the decision. In the recent case of Cartwright v. Pipes, 29 S.W. Rep., 690, overlooked when our opinion was filed, Chief Justice Garrett, speaking for the court, maintains that the decision in the Schleicher-Gatlin case was right on the facts of that case, but insists that it is not authority, as indicated in the opinion of Chief Justice Fisher in the Converse-Ringer case, for the position that the mere fact that a person in possession of land belonging to another is of the belief that it is vacant public land, makes his possession, as a matter of law, that of one claiming in subordination and not adversely. A charge was there approved to the effect that ten years' adverse possession of land hostile to the true owner would confer title on such possessor, though he held the land under the mistaken belief that it was vacant. If, then, the judge who wrote the opinion in the case be correct in the interpretation so given, there is no necessary conflict between that decision and the one here rendered. In this connection, see Hearne v. Gillett,62 Tex. 27.
But if the interpretation of Judge Fisher, also a member of the commission at the time the case was decided, be accepted, the rule announced seems now to be disapproved by all the judges then composing the commission, the Chief Justice of this court having been the other member. *Page 271 
We do not, therefore, feel constrained by that decision to approve a judgment which seems to us to be clearly erroneous. The still more recent decision of the Court of Civil Appeals at Galveston in the case of Hartman v. Huntington, 32 S.W. Rep., 562, is in line with our conclusion in this case that the court erred in refusing to submit the issue of adverse possession, though it may not accord with our action in here rendering judgment for appellants. But of this action we do not understand appellee to complain, provided the reversal of the judgment was proper, the facts being undisputed and admitting of but one reasonable interpretation.
We therefore still approve the disposition made of the case, and overrule the motion.
Overruled.
Writ of error refused.